Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 23 June 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



Quincy 23. June 1804.

The Sun is just making his appearance for the first time these five days, during which we have had a cold North-East Storm, and almost continual rains—In the midst of this gloom, which has confined us closely to the house, I received your letter of the 10th: with the account of our dear child’s illness—It has distress’d me much; and though I hope it is only the previous indisposition to the cutting of his teeth, I shall be uneasy till I hear from you again—
The same weather which has confined us at home, has produced the same effect upon our neighbours, so that scarce an incident has occurr’d since my last, that will bear relating—We have been cut off from communication with the world like Noah and his family in the Ark, and I have had nothing to do but to plod over the books in the Office—sometimes alone, and some times in delightful tête a tête with my namesake Miss H. Adams, who as you know has the same propensity—You will not be alarm’d—She is a woman of few words though of manifold contemplations, so that although we have pass’d a considerable part of the last four days together, and quite by ourselves, yet all the words that have pass’d between us, would hardly compose a Laconian apophthegm—The day before yesterday indeed my brother return’d from Haverhill—still alone—And since then he has turn’d the duet of Miss H. and myself into a trio.
The newspapers inform us that Mr: and Mrs: Merry have left Washington, to visit Baltimore, Philadelphia, New-York and Boston—whether I shall see them in this last place or not is uncertain, for as I visit it scarcely oftener than once a month, it is a chance whether I shall be there at the same time with them.
The first-Consul’s brother Jerome, it is said finds it difficult to get away from New-York, because two English frigates of much inferior force, are watching the departure of the two french frigates which are to convoy him—Or rather they were watching; for it seems the frenchmen applied to the Mayor at New-York, to prevent the sailing of the English frigates within twenty-four hours after them—The pilots on board the English frigates accordingly received orders not to carry out their charge, untill the expiration of that term after the departure of the french ships; whereupon the pilots were landed, and the English ships immediately went to sea—The french frigates will attempt to slip out by the way of the Sound.—This is a strange sort of dodging, for the strongest side to use—But I confess I should be very sorry that a serious engagement should take place between these ships, with the Venus of Baltimore on board one of them—The villainous saltpetre may be dug from the bowels of the Earth, to lay low the tall-fellows—But it should respect the beauties of the sex:—The Lady, may perhaps be one of the reasons, why the french frigates are so anxious to avoid a contest, with a smaller force than their own.
I should be much surprized myself, if the report which you mention of the Chargé’s namesake having turn’d federalist, were well founded—It has appear’d to me that the Dr: was never a very warm partizan, and certainly at this time federalism will not be much for his interest.
I enclose you a copy of the Song to Hebe, which you asked me for several times last Winter, when I had none at hand, and could not recollect it—You have I think the music with you.
Your’s ever affectionately
J. Q. Adams.